IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIC IRIZARRY-INGLES,                           : No. 123 MM 2021
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
COMMONWEALTH OF PENNSYLVANIA                    :
(ET AL.),                                       :
                                                :
                    Respondent                  :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Application for Leave to File Original

Process be GRANTED, and the “Petition for Review through Pennsylvania’s King[’s]

Bench” is DENIED.